NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             10-DEC-2021
                                             09:38 AM
                                             Dkt. 60 ORD
                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

                SHARON LaPETER, Plaintiff-Appellee, v.
                  ALFRED LaPETER, Defendant-Appellant


          APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                         (FC-D NO. 12-1-0364)


                     ORDER DISMISSING APPEAL
   (By:  Leonard, Presiding Judge, Wadsworth and Nakasone, J.)
          Upon consideration of the declarations in response to
the October 29, 2021 Order and Order to Show Cause, filed
November 19, 2021, by attorneys Geoffrey Hamilton (Hamilton) and
Paul A. Tomar (Tomar), the papers in support, and the record, it
appears that:
          (1) On October 6, 2021, the court ordered that within
ten days from the order, the parties, jointly or severally, shall
notify the court about the status of self-represented Defendant-
Appellant Alfred LaPeter's (Appellant) bankruptcy case, United
States Bankruptcy Court for the District of Arizona, No. 4:14-bk-
04278-BMW, and, if necessary, file certified copies of relevant
bankruptcy court document(s), consistent with Hawai#i Rules of
Appellate Procedure (HRAP) Rule 54(c). The court cautioned the
parties that failure to timely respond to the order may result in
sanctions. The court also issued an order to show cause,
requiring each party, within ten days from the order, to
demonstrate why this appeal should not be dismissed for failure
to prosecute. The court cautioned the parties that failure to
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

timely respond to the order or to show good cause may result in
sanctions;
           (2) No party filed a response to the October 6, 2021
order and order to show cause;
           (3) On October 29, 2021, the court again ordered
Appellant and Tomar, counsel for Plaintiff-Appellant Sharon
LaPeter, to notify the court, within twenty-one days from the
order, about the status of Appellant's bankruptcy case, and if
the bankruptcy court has lifted or terminated the stay, then
Appellant and Tomar shall file certified copies of relevant
bankruptcy court documents, consistent with HRAP Rule 54(c). The
court cautioned Appellant and Tomar that failure to timely
respond to the order may result in sanctions. The court also
issued an order to show cause to Appellant and Tomar concerning
their failure to respond to the October 6, 2021 order to show
cause, and to explain why the appeal should not be dismissed for
failure to prosecute. The court ordered Appellant and Tomar to
respond within twenty-one days from the order and cautioned them
that failure to timely respond or to show good cause may result
in sanctions, including, without limitation, the appeal being
dismissed;
           (4) On November 19, 2021, Hamilton and Tomar filed
timely responses to the October 29, 2021 order and order to show
cause. Hamilton, who is not Appellant's counsel in this case but
responded on Appellant's behalf, provided a certified copy of the
bankruptcy court's March 30, 2020 order discharging Appellant's
debt under chapter 11 of the Bankruptcy Code, which effectively
terminated the automatic stay of this appeal that was in effect
under 11 U.S.C. § 362(a)(1) (2010) and HRAP Rule 54(c). See 11
U.S.C. § 362(c)(2)(C). In addition, Hamilton and Tomar
demonstrate that on February 20, 2020, the parties filed in the
underlying case, FC-D No. 12-1-0364, a Stipulation Re Settlement
of All Remaining Disputed Divorce Issues, where the parties
agreed to end all litigation arising from the underlying case.
The family court judge approved and signed the stipulation.




                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Thus, it appears the parties do not intend to continue with this
appeal.1
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           IT IS FURTHER ORDERED that the court will take no
further action on the October 6, 2021,2 and October 29, 2021
orders to show cause.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.
           IT IS FURTHER ORDERED that the appellate clerk shall
mail a copy of this order to (1) Hamilton at his address
indicated in the November 19, 2021 declaration at docket 55,
(2) Appellant at his address on record in this case, and
(3) Tomar at his address indicated in the November 19, 2021
declaration at docket 57.
           DATED: Honolulu, Hawai#i, December 10, 2021.

                                          /s/ Katherine G. Leonard
                                          Presiding Judge

                                          /s/ Clyde J. Wadsworth
                                          Associate Judge

                                          /s/ Karen T. Nakasone
                                          Associate Judge




      1
         Contrary to Hamilton's assertion that this is the only appeal from
the underlying divorce case, three appeals originated from that case:
Appellant's former counsel Joy Yanagida's appeal in CAAP-XX-XXXXXXX and
Appellant's appeal in CAAP-XX-XXXXXXX, consolidated under CAAP-XX-XXXXXXX, and
Appellant's appeal here in CAAP-XX-XXXXXXX. The court entered an opinion and
judgment in CAAP-XX-XXXXXXX on March 29, 2019, and May 1, 2019, respectively.
      2
         Hamilton asserts that Appellant did not receive the October 6, 2021
order and order to show cause. Nonetheless, the appellate clerk mailed a copy
of the October 6, 2021, and October 29, 2021 orders and orders to show cause
to Appellant at his address on record, and no return mail was received.
Appellant and Tomar are cautioned to timely comply with court orders. Future
violations may result in sanctions.

                                      3